—Appeal from an order of the Supreme Court (Harris, J.), entered August 11, 1993 in Albany County, which denied plaintiff’s motion for a preliminary injunction.
Supreme Court correctly rejected plaintiff’s request for a preliminary injunction in light of the fact that the motion was not part of a pending action or proceeding. Moreover, even if the allegations in plaintiff’s motion papers were construed as an inartful attempt to commence a CPLR article 78 proceeding, such an attempt would fail because of the lack of compliance with the procedural requirements for commencing such a proceeding.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, without costs.